NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
UNIQUE PRODUCT SOLUTIONS, LIMITED,
Plaintiff-Appellant,
AND
UNITED STATES,
In,tervenor-Appellant,
V.
HY-GRADE VALVE, INC.,
Defendant-Appellee.
2011-1254, -1284
AppealS from the United StateS District C0urt for the
N0rthern District of Ohi0 in case n0. 10-CV~1912, Judge
Dan Aar0n P01ster.
ON MOTION
ORDER
Inte1lectua1 Pr0perty OwnerS AsS0ciati0n (IPO) moves
for leave to file a brief amicus curiae in support of neither
party/. I~Iy-Grade Valve, Inc. and the United States consent

UNIQUE PRODUCT V. HY-GRADE VALV`E 2
to the filing Hy-Grade moves to reform the official caption
and to amend the briefing schedule.
Because the brief amicus curiae is filed on consent, no
motion is necessary The brief is accepted for filing
Accordingly,
IT ls ORDERED THAT:
(1) The motion for leave to file brief as amici curiae is
moot. The brief is accepted for fi1ing.
(2) The motion to reform the official caption is
granted and the revised official caption is reflected above.
(3) The motion to amend the briefing schedule is
granted The appellants' briefs are due no later than
June 27, 2011. Hy-Grade's brief is due no later than
August 8, 2011. The reply briefs of the appellants are due
no later than September 19, 2011.
FoR THE CoURT
'JUL 1 wl 131 Jan H01~ba1y
Date J an Horba1y
Clerk
FEl.ED
u.S. c0uRT oF APPEALs FOR
cc: Gregory R. Jones, Esq. THE FEDERAL clRculT
Mark J. Skakun, III, Esq.
Douglas N. Letter, Esq. JUl- 0 1 2011
324 mm +c0R2~av
CLEHK